                         1       R. Shawn Oller; AZ Bar No. 019233
                                 soller@littler.com
                         2       Peter C. Prynkiewicz; AZ Bar No. 015256
                                 pprynkiewicz@littler.com
                         3       LITTLER MENDELSON, P.C.
                                 2425 East Camelback Road, Suite 900
                         4       Phoenix, AZ 85016
                                 Telephone: 602.474.3600
                         5       Facsimile: 602.957.1801
                         6       Attorneys for Defendants State of Arizona,
                                 Andy Tobin, and Paul Shannon
                         7
                         8
                                                           UNITED STATES DISTRICT COURT
                         9
                                                           FOR THE DISTRICT OF ARIZONA
                     10
                     11         Russell B. Toomey,                             Case No. CV 19-0035-TUC-RM (LAB)

                     12                       Plaintiff,                       DEFENDANTS STATE OF
                                                                               ARIZONA, ANDY TOBIN, AND
                     13         v.                                             PAUL SHANNON’S RESPONSE TO
                                                                               PLAINTIFF’S SUPERSEDING
                     14         State of Arizona; Arizona Board of             MOTION FOR CLASS
                                Regents, d/b/a University of Arizona, a        CERTIFICATION
                     15         governmental body of the State of
                                Arizona; Ron Shoopman, In his official
                     16         capacity as Chair of the Arizona Board of
                                Regents; Larry Penley, in his official
                     17         capacity as member of the Arizona Board
                                of Regents; Ram Krishna, in his official
                     18         capacity as Secretary of the Arizona Board
                                of Regents; Bill Ridenour, in his official
                     19         capacity as treasurer of the Arizona Board
                                of Regents; Lyndel Manson, in her official
                     20         capacity as member of the Arizona Board
                                of Regents; Karrin Taylor Robson, in her
                     21         official capacity as member of the Arizona
                                Board of Regents; Jay Heiler, in his
                     22         official capacity as member of the Arizona
                                Board of Regents; Fred Duval, in his
                     23         official capacity as member of the Arizona
                                Board of Regents; Andy Tobin, in his
                     24         official capacity as Director of the Arizona
                                Department of Administration; Paul
                     25         Shannon, in his official capacity as Acting
                                Assistant Director of the Benefits Services
                     26         Division of the Arizona Department of
                                Administration,
                     27
                     28                       Defendants
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
         602.474.3600
                         1      I.     INTRODUCTION
                         2             Plaintiff Russell B. Toomey, a transgender male, contends that the exclusion of “gender
                         3      reassignment surgery” from Defendant State of Arizona’s self-funded healthcare plan (the
                         4      “Plan”) for employees of the Arizona Board of Regents (the “Board”) violates Title VII of the
                         5      Civil Rights Act of 1964 (“Title VII”) and the Equal Protection Clause of the Fourteenth
                         6      Amendment. Plaintiff’s Superseding Motion for Class Certification (“Plaintiff’s Motion”)
                         7      seeks an order certifying this case as a class action and appointing Plaintiff’s counsel as class
                         8      counsel under Rule 23 of the Federal Rules of Civil Procedure.
                         9             Regarding the Title VII claim against Defendants State of Arizona and the Board,
                     10         Plaintiff is seeking injunctive and declaratory relief on behalf of a class of current and future
                     11         Board employees “who are or will be enrolled in the self-funded Plan controlled by the Arizona
                     12         Department of Administration, and who have or will have medical claims for transition-related
                     13         surgical care.” (Pl.’s Mot. at 2.) Regarding the equal protection claim against Defendants
                     14         Andy Tobin and Paul Shannon in their individual capacities, Plaintiff is seeking injunctive and
                     15         declaratory relief on behalf of “[c]urrent and future individuals (including Arizona State
                     16         employees and their dependents), who are or will be enrolled in the self-funded Plan controlled
                     17         by the Arizona Department of Administration, and who have or will have medical claims for
                     18         transition-related surgical care.” (Pl.’s Mot. at 2.)
                     19                Defendants State of Arizona, Andy Tobin, and Paul Shannon (the “State Defendants”)
                     20         request that the Court deny Plaintiff’s Motion because there is no factual basis for it to
                     21         conclude that the proposed classes are so numerous that joinder of all their potential members
                     22         is impracticable.     Alternatively, even if Plaintiff could establish all of the necessary
                     23         prerequisites for class certification under Rule 23(a), and he cannot establish the numerosity
                     24         requirement here, the Court should exercise its discretion to deny certification as inappropriate
                     25         in this case because any declaratory or injunctive relief will necessarily benefit all putative
                     26         class members without the need to certify a class action and take on the accompanying burdens
                     27         that a class action will entail.
                     28
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                        -2-
         602.474.3600
                         1      II.    LAW AND ARGUMENT
                         2             A.     Plaintiff Must Prove that Class Certification is Warranted
                         3             A class action is "an exception to the usual rule that litigation is conducted by and on
                         4      behalf of the individual named parties only." Califano v. Yamasaki, 442 U.S. 682, 700–701
                         5      (1979). In order to justify a departure from the norm, “a Title VII class action, like any other
                         6      class action, may only be certified if the trial court is satisfied, after a rigorous analysis, that
                         7      the prerequisites of Rule 23(a) have been satisfied.” General Telephone Co. of Southwest v.
                         8      Falcon, 457 U.S. 147, 161 (1982). Class certification, like most issues arising under Rule 23,
                         9      is committed in the first instance to the discretion of the district court. Califano, 442 at 703;
                     10         Montgomery v. Rumsfeld, 572 F.2d 250, 255 (9th Cir. 1978).
                     11                As the party seeking class certification, Plaintiff “bears the burden of establishing that
                     12         the proposed class meets the requirements of Rule 23.” Edwards v. First Am. Corp., 798 F.3d
                     13         1172, 1177 (9th Cir. 2015). The Supreme Court has explained that “Rule 23 does not set forth
                     14         a mere pleading standard.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). This
                     15         means that “[a] party seeking class certification must affirmatively demonstrate his compliance
                     16         with the Rule -- that is, he must be prepared to prove that there are in fact sufficiently numerous
                     17         parties, common questions of law or fact, etc.” Id. (emphasis in original); see also Falcon, 457
                     18         U.S. at 160 ("[A]ctual, not presumed, conformance with Rule 23(a) remains ... indispensable").
                     19                B.     Plaintiff Has Failed to Satisfy the Numerosity Requirement
                     20                A putative class may be certified only if it “is so numerous that joinder of all members
                     21         is impracticable.” Fed. R. Civ. P. 23(a)(1). Although this numerosity requirement imposes no
                     22         absolute limitations, it "requires examination of the specific facts of each case." Gen. Tel. Co.
                     23         of the Nw. v. EEOC, 446 U.S. 318, 330 (1980). The Ninth Circuit has noted that courts
                     24         generally “find the numerosity requirement satisfied when a class includes at least 40
                     25         members.” Rannis v. Recchia, 380 Fed. Appx. 646, 651 (9th Cir. 2010). Smaller classes have,
                     26         however, been deemed insufficient to establish numerosity. See, e.g., Harik v. California
                     27         Teachers Ass’n, 326 1042, 1051 (9th Cir. 2003) (vacating the certification of classes of seven,
                     28         nine, and ten members because “[t]he Supreme Court has held fifteen is too small.”); Ikonen
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                        -3-
         602.474.3600
                         1      v. Hartz Mountain Corp., 122 F.R.D. 258, 262 (S.D. Cal. 1988) (“As a general rule, classes of
                         2      20 are too small, classes of 20-40 may or may not be big enough depending on the
                         3      circumstances of each case, and classes of 40 or more are numerous enough.”).
                         4             In order to establish numerosity here, Plaintiff argues that he “must demonstrate – at
                         5      most – that it is reasonable to believe based on general knowledge and common sense that (a)
                         6      at least 40 current or future Board of Regents employees will be enrolled in the self-funded
                         7      Plan and have medical claims for transition-related, (b) at least 40 current or future individuals
                         8      (including Arizona State employees and their dependents) will be enrolled in the self-funded
                         9      Plan and have medical claims for transition-related care.” (Pl.’s Mot. at 3.) Although there are
                     10         times when “general knowledge” and “common sense” may lead a court to conclude that a
                     11         plaintiff has satisfied the numerosity requirement, as the Supreme Court has made clear, such
                     12         a conclusion must be based on a “rigorous analysis” of the “specific facts” supporting that
                     13         conclusion. Plaintiff’s Motion, however, fails to identify any “specific facts” supporting a
                     14         conclusion that anywhere near 40 individuals who are or will be enrolled in the Plan will assert
                     15         medical claims for gender reassignment surgery, not just claims for transition-related
                     16         care as Plaintiff has framed it in his Motion.
                     17                Plaintiff attempts to rely on his “first-hand knowledge and reasonable inferences from
                     18         demographic data” to meet his burden of affirmatively demonstrating that there are in fact
                     19         sufficiently numerous class members that joinder would be impracticable.1 (Pl.’s Mot. at 4.)
                     20         Even using Plaintiff’s “general knowledge” and “common sense” standard, however, he has
                     21         failed to establish numerosity by any reasonable measure.
                     22
                     23         1
                                 Plaintiff cites Valenzuela v. Ducey, No. CV-16-03072-PHX-DGC, 2017 WL 6033737 (D.
                                Ariz. Dec. 6, 2017) for the proposition that he “is not limited to evidence that would be
                     24
                                admissible under the Federal Rules of Evidence” when seeking class certification, but
                     25         Valenzuela did not reach that conclusion. Although it recognized that “many cases hold that
                                the rules of evidence are not applied strictly at the class certification stage,” it cited a case
                     26         questioning this conclusion and explained that it “need not wrestle with this issue” because the
                     27         plaintiffs there had identified sufficient evidence to establish numerosity. Id. at *4 n.4. See
                                Zuniga v. Bernalillo Cty., 319 F.R.D. 640, 659 n.5 (D.N.M. 2016) (concluding that the Federal
                     28         Rules of Evidence applied to class certification determinations).
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                       -4-
         602.474.3600
                         1             Regarding Plaintiff’s first-hand knowledge, he submitted a declaration stating that he
                         2      knows “of at least six other transgender employees at the University of Arizona or Arizona
                         3      State University who are ineligible for gender reassignment surgery because of the exclusion.”
                         4      (Pl.’s Mot. Ex. A ¶ 16.) He also asserts, without any explanation or support, that to his
                         5      knowledge “these employees have not made a claim with their insurance because they know
                         6      it will be denied.” (Pl.’s Mot. Ex. A ¶ 16.) The issue, of course, is not that these or any other
                         7      employees are ineligible for “gender reassignment surgery” under the Plan. Everyone is
                         8      ineligible for gender reassignment surgery under the Plan. The issue is whether there are at
                         9      least 40 employees who “have or will have medical claims” for gender reassignment surgery.
                     10         Plaintiff offers no evidence, first-hand or otherwise, that the six employees referred to in his
                     11         declaration would pursue a claim for gender reassignment surgery if it was not excluded under
                     12         the Plan. Specifically, he offers no support for his conclusion that, to his knowledge, these
                     13         employees have not made a claim because they know it will be denied.
                     14                Plaintiff has failed to put forward any reliable estimate of the number of transgender
                     15         individuals enrolled in the Plan let alone the number of transgender employees who will submit
                     16         medical claims for gender reassignment surgery. This deficiency is particularly important here
                     17         because of two undisputed facts based on Plaintiff’s own allegations and the documentation
                     18         he has cited in support of his class certification claims. First, we know that not all individuals
                     19         with gender dysphoria seek or even require treatment. Second, even among those individuals
                     20         who will require treatment for gender dysphoria, not all of them will seek or require gender
                     21         reassignment surgery. According to Plaintiff’s Amended Complaint, “transgender men and
                     22         women may require treatment for gender dysphoria, the diagnostic term for the clinically
                     23         significant emotional distress experienced as a result of the incongruence of one’s gender with
                     24         their assigned sex and the physiological developments associated with that sex.” (Doc. 86 ¶
                     25         27.) (emphasis added). The Amended Complaint also asserts that “[t]he widely accepted
                     26         standards of care for treating gender dysphoria are published by the World Professional
                     27         Association for Transgender Health (“WPATH”)” and “may require medical steps to affirm
                     28         one’s gender identity.” (Doc. 86 ¶ 28.) (emphasis added).
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                       -5-
         602.474.3600
                         1             WPATH’s standards of care expressly provide that “[o]nly some gender-
                         2      nonconforming people experience gender dysphoria at some point in their lives.” (See
                         3      WPATH Standards of Care for the Health of Transsexual, Transgender, and Gender-
                         4      Nonconforming People Version 7, relevant excerpts attached as Exhibit A, at 5). As the
                         5      WPATH standards further explain, treatment for gender dysphoria is individualized and
                         6      “[w]hat helps one person alleviate gender dysphoria might be very different from what helps
                         7      another person. This process may or may not involve a change in gender expression or body
                         8      modifications.” (Ex. A at 5.) Finally, the standards explain that “while many individuals need
                         9      both hormone therapy and surgery to alleviate their gender dysphoria, others need only one of
                     10         these treatment options and some need neither.” (Ex. A at 8.) Plaintiff’s declaration does not
                     11         support a conclusion that all six of the employees referenced in his declaration would be class
                     12         members because it does not contain any evidence that they are among the subclass of
                     13         transgender individuals with gender dysphoria who (1) will require treatment and (2) who will
                     14         request gender reassignment surgery as part of that treatment.
                     15                Nor does Plaintiff’s reliance on purportedly “reasonable inferences from demographic
                     16         data” advance his numerosity argument. Indeed, Plaintiff’s assertion that “[d]emographic data
                     17         indicates that the total number of class members could be over 1,000” is entirely based on a
                     18         2016 study from the Williams Institute purportedly showing that “approximately 0.62% of
                     19         Arizonans identify as transgender.” (Pl.’s Mot. at 4.) As described below, the Williams
                     20         Institute study does not support the conclusion that Plaintiff has satisfied the numerosity
                     21         requirement.
                     22                Initially, as the WPATH standards explain, “[f]ormal epidemiological studies on the
                     23         incidence and prevalence of transsexualism and gender-nonconforming identities in general
                     24         have not been conducted, and efforts to achieve realistic estimates are fraught with enormous
                     25         difficulties.”   (Ex. A at 6.)    Second, the prevalence of transsexualism and gender-
                     26         nonconforming identities in the ten studies discussed by the WPATH standards ranged “from
                     27         1:11,900 to 1:45,000 for male-to-female individuals (MtF) and 1:30,400 to 1:200,000 for
                     28         female-to-male (FtM) individuals.” (Ex. A at 7.) These numbers are far lower than the
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                     -6-
         602.474.3600
                         1      Williams Institute’s claim that 0.62% of all Arizonans identify as transgender and do not even
                         2      consider the subclass of transgender individuals with gender dysphoria who will seek surgery.
                         3      Third, the Williams Institute’s estimate concerning Arizona was based on answers that
                         4      individuals in 19 other states gave to the question whether they identified as transgender. (See
                         5      The Williams Institute – How Many Adults Identify as Transgender in the United States? dated
                         6      June 2016, attached as Exhibit B, at 7.) In other words, the Williams Institute reached its
                         7      conclusion about the number of transgender individuals in Arizona without relying on any
                         8      information provided by anyone who lives in Arizona. Finally, of the individuals in the 19
                         9      other states who chose to answer the question about being transgender, only 0.52% of them
                     10         identified as transgender. (Ex. B at 7.)
                     11                Several of the cases cited in Plaintiff’s Motion illustrate the significant difference
                     12         between the specific facts proffered in those cases and the absence of facts offered here. For
                     13         example, the court found that the plaintiff satisfied the numerosity requirement in Hoffman v.
                     14         Blattner Energy, Inc., 315 F.R.D. 324 (C.D. Cal. 2016), because he identified at least 23
                     15         employees, all of whom submitted declarations in support of the class certification motion,
                     16         that fell within the proposed subclass. Id. at 337. Based on the existence of declarations from
                     17         23 employees that the defendant denied all of them meal breaks, the court found that it was
                     18         reasonable “to conclude that there are other employees out of 1,229 who fall within the
                     19         proposed subclass.” Id. In Valenzuela, the defendants’ own evidence showed that 43 people
                     20         in addition to the plaintiffs were part of the proposed class. Valenzuela, 2017 WL 6033737 at
                     21         *4. Finally, the court found that “an inference of future class members is reasonable” based
                     22         on evidence that in addition to the 22 class members that the plaintiffs identified they “made
                     23         a compelling case that the number is likely higher” given that there were hundreds of thousands
                     24         of DACA recipients across the country in Inland Empire – Immigrant Youth Collective v.
                     25         Nielson, 2018 WL 1061408, *7 (C.D. Cal. Feb. 26, 2018). Unlike in each of these cases,
                     26         Plaintiff has failed to offer specific facts that would support a reasonable inference that the
                     27         number of class members in either class even approaches 40. Consequently, the Court must
                     28         deny Plaintiff’s Motion.
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                      -7-
         602.474.3600
                         1             C.     A Class Action is Inappropriate and Unnecessary Here
                         2             The Court may certify a class action only if Plaintiff has met his burden of showing that
                         3      all the prerequisites in Rule 23(a) have been met and that at least one of the requirements in
                         4      Rule 23(b) has been satisfied. Plaintiff seeks class certification under Rule 23(b)(2), which
                         5      allows certification if “the party opposing the class has acted or refused to act on grounds that
                         6      apply generally to the class, so that final injunctive relief or corresponding declaratory relief
                         7      is appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2). The Court should
                         8      decline to certify a class action here because any final injunctive relief or corresponding
                         9      declaratory relief would not be appropriate respecting the class as a whole. Specifically, given
                     10         the declaratory or injunctive relief that the Court could order on an individual basis for
                     11         Plaintiff, there would be no meaningful additional benefit to any prospective class members
                     12         from ordering relief to the class as a whole.
                     13                Several circuit courts have affirmed class certification denials under Rule 23(b)(2)
                     14         when a class is not needed to obtain the same relief. See, e.g., Galvan v. Levine, 490 F.2d
                     15         1255 (2d Cir. 1973), cert. denied, 417 U.S. 936 (1974). The plaintiffs in Galvan, one of the
                     16         leading cases adopting what has been referred to as the “necessity requirement,” were two
                     17         Puerto Ricans who were adversely affected by a New York policy denying unemployment
                     18         compensation benefits to persons who left the New York labor market area and moved to an
                     19         area of persistent, high unemployment. The plaintiffs alleged that, as applied, this policy was
                     20         used to bar Puerto Ricans who, like themselves, worked in largely seasonal jobs in New York
                     21         and returned to Puerto Rico when without work there and moved for class certification under
                     22         Rule 23(b)(2). The Second Circuit affirmed the district court’s denial of class certification
                     23         finding that a class action was unnecessary: “insofar as the relief sought is prohibitory, an
                     24         action seeking declaratory or injunctive relief against state officials on the ground of
                     25         unconstitutionality of a statute or administrative practice is the archetype of one where class
                     26         action designation is largely a formality, at least for the plaintiffs.” Id. at 1261.
                     27                Other circuits, including the Ninth Circuit, have followed this approach. See James v.
                     28         Ball, 613 F.2d 180, 186 (9th Cir. 1979), reversed on other grounds, Ball v. James, 451 U.S.
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                         -8-
         602.474.3600
                         1      355 (1981). James was an appeal from an action commenced in this Court challenging the
                         2      constitutionality of Arizona statutes limiting voting in elections for directors of the Salt River
                         3      Project Agricultural and Improvement and Power District (the District) to landowners with
                         4      votes essentially apportioned to owned acreage. The plaintiffs were Arizona citizens excluded
                         5      from voting because they either rented land or owned less than one acre of land within the
                         6      District. The Ninth Circuit found that the district court did not abuse its discretion in denying
                         7      class certification under Rule 23(b)(2) because “the relief sought will, as a practical matter,
                         8      produce the same result as formal class-wide relief.” Id. at 186. Consequently, the James
                         9      court observed that the benefits of a class action under those circumstances “would not be
                     10         significant.” Id. See also Sandford v. R.L. Coleman Realty Co., 573 F.2d 173, 178–79 (4th
                     11         Cir. 1978); Craft v. Memphis Light, Gas & Water Div., 534 F.2d 684, 686 (6th Cir. 1976).
                     12                The First Circuit has explained that it agrees “with those circuits which deny Rule
                     13         23(b)(2) certification where it is a formality or otherwise inappropriate” but prefers “not to
                     14         speak of a ‘necessity requirement,’ since this suggests some kind of mechanical classification,
                     15         whereas the justification for denying class certification rests on the particular circumstances.”
                     16         Dionne v. Bouley, 757 F.2d 1344, 1356 (1st Cir. 1985). In other words, “[o]ne factor that a
                     17         court may properly take into account is the fact — if it be a fact — that the same relief can,
                     18         for all practical purposes, be obtained through an individual injunction without the
                     19         complications of a class action.” Id. Given that Rule 23(b)(2) provides that maintaining a
                     20         class action depends on the appropriateness of injunctive or corresponding declaratory relief
                     21         with respect to the class as a whole, “when the same relief can be obtained without certifying
                     22         a class, a court may be justified in concluding that class relief is not ‘appropriate.’” Id.
                     23         Consequently, the Dionne court affirmed the district court’s “denial of class certification on
                     24         the ground that any injunctive or declaratory relief will inure to the benefit of all those similarly
                     25         situated.” Id.
                     26                The Third Circuit recently adopted the First Circuit’s approach to this issue in Gayle v.
                     27         Warden Monmouth Cnty. Corr. Inst., 838 F.3d 297 (3d Cir. 2016). Although it held that
                     28         “necessity is not a freestanding requirement justifying the denial of class certification,” it noted
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                        -9-
         602.474.3600
                         1      that “it may be considered to the extent it is relevant to the enumerated Rule 23 criteria,
                         2      including ‘that final injunctive relief or corresponding declaratory relief [be] appropriate
                         3      respecting the class as a whole.’” Id. at 310. Consequently, the Gayle court explained that
                         4      “there may be circumstances where class certification is not appropriate because in view of
                         5      the declaratory or injunctive relief ordered on an individual basis, there would be no
                         6      meaningful additional benefit to prospective class members in ordering classwide relief.” Id.
                         7             Both Dionne and Gayle also recognized that there may “be situations where a class
                         8      certification under Rule 23(b)(2) will arguably be unnecessary, but where other considerations
                         9      may render a denial of certification improper, such as the risk of mootness, the possibility of
                     10         a defendant's non-acquiescence in the court's decision, or where class certification would not
                     11         burden the court.” Id.; Dionne, 757 F.2d at 1356. Here, however, there is no indication that
                     12         Plaintiff’s claims will become moot (he has already been denied precertification for gender
                     13         reassignment surgery), that the State Defendants will not comply with any Court order, or that
                     14         a class action would not unnecessarily burden the Court. Consequently, this Court should
                     15         follow Dionne, Gayle, and James and deny Plaintiff’s Motion because any declaratory or
                     16         injunctive relief ordered on Plaintiff’s behalf will necessarily benefit all putative class
                     17         members in both of Plaintiff’s proposed classes.
                     18         III.   CONCLUSION
                     19                The Court should deny Plaintiff’s Motion because he has failed to establish that his
                     20         proposed classes meet all the requirements of Rule 23(a). Specifically, he failed to identify
                     21         any “specific facts” from which the Court could conclude that the putative class members of
                     22         either of his proposed classes are so numerous that joinder would be impracticable.
                     23         Alternatively, the Court should exercise its discretion to deny Plaintiff’s Motion under Rule
                     24         23(b)(2) because it would be inappropriate in that any declaratory or injunctive relief ordered
                     25         on Plaintiff’s behalf will necessarily benefit all putative class members in both of Plaintiff’s
                     26         proposed classes.
                     27
                     28
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                     -10-
         602.474.3600
                         1             DATED this 20th day of April 2020.
                         2
                                                                            s/ Peter C. Prynkiewicz
                         3                                                  R. Shawn Oller
                                                                            Peter C. Prynkiewicz
                         4                                                  LITTLER MENDELSON, P.C.
                                                                            Attorneys for Defendants State of Arizona,
                         5                                                  Andy Tobin, and Paul Shannon
                         6      I hereby certify that I electronically
                                transmitted the attached document to the
                         7      Clerk's Office using the CM/ECF System for
                                filing and transmittal of a Notice of
                         8      Electronic Filing to the following CM/ECF
                                registrants, and mailed a copy of same to the
                         9      following if non-registrants, this 20th day of
                                April 2020:
                     10
                                Victoria Lopez
                     11         Christine K. Wee
                                ACLU FOUNDATION OF ARIZONA
                     12         3707 North 7th Street, Suite 235 Phoenix,
                                Arizona 85014
                     13         Attorneys for Plaintiff
                     14         Joshua A. Block
                                Leslie Cooper
                     15         AMERICAN CIVIL LIBERTIES
                                UNION FOUNDATION
                     16         125 Broad Street, Floor 18
                                New York, New York 10004
                     17         Attorneys for Plaintiff
                     18         Wesley R. Powell
                                Matthew S. Friemuth
                     19         WILLKIE FARR & GALLAGHER LLP
                                787 Seventh Avenue
                     20         New York, New York 10019
                                Attorneys for Plaintiff
                     21
                                Paul F. Eckstein
                     22         Austin C. Yost
                                Perkins Coie LLP
                     23         2901 North Central Ave., Suite 2000
                                Phoenix, Arizona 85012-2788
                     24         Attorneys for Defendants Arizona Board
                                of Regents d/b/a University of Arizona;
                     25         Ron Shoopman; Larry Penley; Ram
                                Krishna; Bill Ridenour; Lyndel Manson;
                     26         Karrin Taylor Robson; Jay Heiler; and
                                Fred Duval
                     27
                     28         s/ Tisha A. Davis
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                      -11-
         602.474.3600
